Exhibit 10(a) SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) dated September 16, 2008 between Comtech Telecommunications Corp. (the “Company”) and Fred Kornberg (“Kornberg”). Kornberg is presently Chairman of the Board of Directors, President and Chief Executive Officer of the Company and is employed pursuant to an amended and restated employment agreement dated September 17, 2007, as amended (the “Prior Agreement”).The Company and Kornberg now desire to enter into a further amended and restated employment agreement on the terms and conditions set forth herein. Accordingly, the Company and Kornberg hereby amend and restate the Prior Agreement to read in its entirety as follows: 1.The Company hereby employs Kornberg as general manager and chief executive officer of its business for the period (hereinafter referred to as the “Employment Period”) commencing as of August 1, 2008 and, except as otherwise provided in Paragraph 6 hereof, terminating at the close of business on July 31, 2011.Kornberg shall have supervision over the business and affairs of the Company and its subsidiaries, shall report and be responsible only to the Board of Directors of the Company, and shall have powers and authority superior to those of any other officer or employee of the Company or any of its subsidiaries.Kornberg accepts such employment and agrees to devote his full business time and effort to the business and affairs of the Company and, subject to his election as such, to serve as a director and as Chairman of the Board and President of the Company.He shall not be required to relocate his principal residence or to perform services which would make the continuance of such residence inconvenient to him.Except as otherwise specifically provided herein, if Kornberg remains employed by the Company following the expiration of the Employment Period, his employment with the Company shall be “at will.” 2.The Company shall pay to Kornberg, for all services rendered by him during the Employment Period, compensation as follows: (a)Salary (“Base Salary”) at the annual rate of $695,000, commencing as of August 1, 2008, plus such additional amounts, if any, as the Board of Directors may from time to time determine, payable in accordance with the Company’s current practice.Once increased, the Base Salary may not be decreased without Kornberg’s prior written consent. (b)Incentive compensation (“Incentive Compensation”) for each fiscal year in which any part of the Employment Period falls in an amount equal to 3.0% of the Company’s Pre-Tax Income for each such fiscal year; provided, however, that (1)the amount payable under this Paragraph 2(b) in respect of a completed fiscal year and paid at a time that Kornberg remains employed shall be reduced such that the amount, together with Base Salary projected to be payable in that fiscal year, will equal $1 million (references to “Incentive Compensation” elsewhere in this Agreement refer to the amount calculated without regard to this reduction); and (2)if the Employment Period terminates earlier than at the end of a fiscal year, Incentive Compensation shall be based upon the Company’s Pre-Tax Income for the then current fiscal year through the date of termination of employment, but without duplication of any payout of an annual incentive award authorized under the Company's 2000 Stock Incentive Plan (the “2000 Plan”).In addition, Kornberg may receive from time to time, in the sole discretion of the
